UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 (Read instructions at end of Form before preparing Form) 1.Name and address of issuer: STARBOARD INVESTMENT TRUST POST OFFICE BOX 69 ROCKY MOUNT, NC27802-0069 2. The name of each series or class of securities for which this Form is filed:(If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes.) [] Rx Dynamic Growth Fund Rx Non Traditional Fund Rx Dynamic Total Return Fund Rx Premier Managers Fund Rx Dividend Income Fund Rx Traditional Equity Fund Rx Tactical Rotation Fund Rx Traditional Fixed Income Fund Rx High Income Fund
